Per Curiam.
In this case there was judgment by default, and no steps taken below to set it aside, or to review the judgment for error. According to numerous rulings of this Court, we can not examine the record for errors, especially as the time had not elapsed when this appeal was taken, within which one of the remedies above alluded to would be barred. The policy is to compel parties to obtain redress in the Courts below, where opportunity remains to do so.
W. JR. Pierse, JHJ. JD. Thompson, and JR. N. Williams, for the appellants.
John Brownlee, for the appellee.
The appeal is dismissed, with costs.